Filed 10/27/14 P. v. Cumplido CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B252993

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA100414)
         v.

ANGEL JAMES CUMPLIDO,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Steven
D. Blades, Judge. Affirmed.
         Jerry Smilowitz, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                       __________________________
                 FACTUAL AND PROCEDURAL BACKGROUND


       Defendant Angel James Cumplido rode his bicycle up to Nicolai Bautista, who
was walking home from high school. Cumplido asked Bautista for some cigarettes and a
lighter. When Bautista replied he did not have any, Cumplido produced a knife, placed it
against Bautista’s chest, and demanded that he empty his pockets and surrender his cell
phone. Bautista grabbed the knife, and a struggle ensued, during which Bautista was
stabbed. Bautista shouted for help, and Cumplido rode away on his bicycle. A
responding police officer later saw Cumplido riding his bicycle and ordered him to stop.
Cumplido fled on foot.
       The People charged Cumplido in an information with attempted second degree
robbery (Pen. Code, §§ 211, 664),1 assault with a deadly weapon (§ 245, subd. (a)(1)), a
felony, and resisting, obstructing, or delaying a peace officer (§ 148, subd. (a)(1)). As to
the robbery and assault counts, the People alleged that Cumplido had personally used a
deadly and dangerous weapon (§ 12022, subd. (b)(1)) and had personally inflicted great
bodily injury (§ 12022.7, subd. (a)). Cumplido pleaded not guilty and denied the special
allegations.
       Prior to trial, the trial court denied Cumplido’s motion pursuant to section 995 to
dismiss the great bodily injury allegation. Before the case was submitted to the jury, the
court granted the People’s motion to dismiss the allegation only as to the aggravated
assault count. A jury convicted Cumplido on all counts and found true the deadly
weapon enhancement. The jury found not true the great bodily injury enhancement with
respect to the attempted robbery count.
       Over the prosecutor’s objection, the trial court granted counsel for Cumplido’s
request for a 90-day diagnostic study. (See § 1203.03). According to the diagnostic
study report, Cumplido was “an unsuitable candidate for probation.” At the sentencing



1      All statutory references are to the Penal Code.


                                             2
hearing, the court stated it had reviewed and considered the diagnostic study report, the
probation officer’s report, and the parties’ sentencing memoranda. The court sentenced
Cumplido to an aggregate state prison term of three years and a consecutive term of six
months in county jail comprised of the middle term of two years for attempted robbery,
plus one year for the deadly weapon enhancement, and a consecutive term of six months
in county jail for resisting, obstructing, or delaying a peace officer. The court stayed the
sentence on the aggravated assault count pursuant to section 654. The court awarded
Cumplido presentence custody credit of 666 days and imposed statutory fees, fines, and
assessments.


                                      DISCUSSION


       We appointed counsel to represent Cumplido on appeal. After examining the
record, counsel filed an opening brief raising no issues. On July 7, 2014 we advised
Cumplido that he had 30 days to submit any contentions or issues he wished us to
consider. We have not received a response.2
       We have examined the entire record and are satisfied that Cumplido’s attorney on
appeal has fully complied with the responsibilities of counsel and that there are no
arguable issues. (See Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145
L. Ed. 2d 756]; People v. Kelly (2006) 40 Cal. 4th 106, 118-119; People v. Wende (1979)
25 Cal. 3d 436, 441.)




2      On July 16, 2014 we learned from appellate counsel that Cumplido had been
granted early release from custody and that the transcripts he had forwarded to Cumplido
had been returned as undeliverable. On July 25, 2014 we received our July 7, 2014 letter
returned and marked unable to forward. Our second attempt to notify Cumplido on
September 5, 2014 was similarly unsuccessful.


                                              3
                                    DISPOSITION


      The judgment is affirmed.



                                                SEGAL. J.*


We concur:



             PERLUSS, P. J.



             ZELON, J.




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                            4